Martin, J.
The plaintiffs seek to recover damages, on account of a negro (sold as a run-away by the defendant, as sheriff ) having been recovered from Mrs. Fleming, by his former owner. Some of the formalities which the law requires, previous to such a sale, having been neglected by the vendor, there was judgment for her, and the plaintiffs appealed.
The sale and recovery are proven, and the defendant has produced the printer's receipt, in order to shew how often the sale of the negro was advertised; and it thereby appears, that the advertisement was not continued as long as the law requires.
The defendant's counsel further urges, that the present plaintiffs gave him no notice of the suit in which the negro was recovered.
Baldwin for the plaintiffs, Bullard for the defendant.
I think, the only consequence of the want of such a notice, is the faculty which the defendant has exercised of shewing any thing which, in his opinion, might have prevented such a recovery. In this, however, he has failed.
Surely, if a sheriff sell any thing, without previously doing what the law requires from him, for the validity of the sale, and his vendee he obliged to abandon the thing bought, in consequence of his vendor's neglect, the latter ought to indemnify the former.
We ought to reverse the judgment and remand the cause, in order that the plaintiffs damages be ascertained, and the costs of this, appeal ought to he borne by the appellee.